                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA LYNN FARISS,                     :

            Plaintiff                    :   CIVIL ACTION NO. 3:17-1741

      v.                                 :         (JUDGE MANNION)

NANCY A. BERRYHILL,                      :
Acting Commissioner
of Social Security                       :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the April 17, 2019 report of Judge William
I. Arbuckle, which recommends that the plaintiff’s complaint challenging the
final decision of the Commissioner denying her application for supplemental
security income (“SSI”) under Title XVI of the Social Security Act, (Doc. 1), be
granted, and that the case be remanded to the Commissioner. (Doc. 14).
Neither the Commissioner nor the plaintiff have filed objections to Judge
Arbuckle’s report and the time within which to do so has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Arbuckle will be adopted in its entirety.
           The court has reviewed the reasons presented by Judge Arbuckle for
recommending that the plaintiff’s complaint be granted, that the
Commissioner’s decision be vacated, and that this case be remanded
pursuant to sentence four of 42 U.S.C. §405(g) for further consideration of the
type and the amount of reaching that was required by the jobs which the
Vocational Expert testified that the plaintiff could perform in light of her
limitations. Because the court agrees with the sound reasoning that led Judge
Arbuckle to the conclusions in his report and finds no clear error on the face
of the record, the court will adopt the report in its entirety. An appropriate
order shall issue.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge


Date: May 7, 2019
17-1741-01.wpd




                                        2
